This case was before us in 1933, on appeal, by the plaintiff, from a judgment overruling the defendants' exception to the jurisdiction of the court ratione personæ, and their exception of misjoinder, but sustaining their exceptions of no right and no cause of action.
This court amended the judgment appealed from by overruling the exceptions of no right and no cause of action, and remanding the case to be tried on the merits.
The opinion and decree will be found in 176 La. 520,146 So. 41.
The case is accurately stated in that opinion, and the conclusion expressed therein is the law of this case and must be followed, especially, as, on the trial on the merits, only the record as made on the trial of the exceptions and the judgment of this court remanding the case were submitted to the trial judge.
With nothing added to the original record except the judgment of this court, the trial judge made the alternative writ of mandamus peremptory, commanding R.L. Whitman, superintendent of the state bureau of criminal *Page 787 
identification, to direct L.B. Baynard, Jr., auditor of the state of Louisiana, to issue a warrant for relator's salary for the months of March, April, May, June, July, August, September, October, November, and December, 1931, at the rate of $208.33 per month, and to issue said warrants in favor of S.J. Navo, relator.
For the reasons stated, we see no error in the judgment, and it is therefore affirmed.
ST. PAUL, J., absent.